Exhibit 12.1 Centex Corporation Computation of Ratio of Earnings to Fixed Charges (Dollars in thousands, except ratios) Fiscal Years Ended March 31, (1) 2009 2008 2007 2006 2005 Earnings Earnings (Loss) from continuing operations (2) $ (1,526,771 ) $ (2,875,158 ) $ 106,786 $ 1,880,738 $ 1,394,606 Minority interests in income of consolidated subsidiaries 326 1,333 2,587 3,469 2,467 Undistributed (income) loss from equity investments 70,777 104,479 79,615 6,298 (3,717 ) Fixed charges 253,992 312,277 421,491 321,733 236,001 Interest capitalized (165,992 ) (238,203 ) (308,023 ) (232,860 ) (176,874 ) Amortization of capitalized interest 183,799 314,017 246,579 171,189 131,937 Net Earnings (Loss) $ (1,183,869 ) $ (2,381,255 ) $ 549,035 $ 2,150,567 $ 1,584,420 Fixed Charges Interest expense including amortization of debt discount (3) $ 244,392 $ 302,577 $ 407,391 $ 312,133 $ 228,501 Interest factor attributable to rentals 9,600 9,700 14,100 9,600 7,500 Total Fixed Charges $ 253,992 $ 312,277 $ 421,491 $ 321,733 $ 236,001 Ratio of Earnings to Fixed Charges (4) - - 1.30 6.68 6.71 Coverage Deficiency $ 1,437,861 $ 2,693,532 (1) The ratios presented in this table have been adjusted to reflect our home services operations (sold in April 2008), Construction Services (sold in March 2007), Home Equity (sold in July 2006), International Homebuilding (sold in September 2005), Construction Products (spun off in January 2004), and Manufactured Homes (spun off in June 2003) as discontinued operations. (2) Earnings (Loss) from Continuing Operations are Before Income Taxes and Cumulative Effect of a Change in Accounting Principle adopted in fiscal 2004. (3) Excludes interest related to our unrecognized tax benefits as such interest is included as a component of the income tax provision. (4) Earnings were inadequate to cover fixed charges for the fiscal years ended March31, 2009 and 2008.
